Citation Nr: 1708344	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to connection for disability of the bilateral wrists, to include carpal tunnel syndrome (CTS), tenosynovitis of the right wrist and triangular fibrocartilage complex (TFCC) tear with ganglion cyst of the right wrist.


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1981 to June 1996.  She also served in the United States Navy Reserves following this verified period of active service, and retired in April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The claim was originally characterized as addressing bilateral CTS.  However, based upon the symptoms provided by the Veteran and the clinical evidence of record relating to other diagnoses, the Board has re-characterized the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

In June 2015, the Board remanded the case for further development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board's review of the claims file reveals that additional AOJ action is necessary prior to appellate review.  Since the August 2016 VA examination, which the September 2016 supplemental statement of the case relied upon, additional medical and lay evidence has been added to the file.

In compliance with the June 2015 Board remand, in August 2016, the Veteran underwent a VA examination in connection with her claim for bilateral wrist disabilities.  The VA examiner found no evidence of record to support a finding that the Veteran's wrist disability was incurred in or related to service.  However, at the time of that VA examination, records that were requested from the Veteran's private medical provider had not been received, and they were not considered by the VA examiner.  In September 2016, private medical treatment records from December 2003 to April 2016 were received by VA, and are now a part of the claims file.  These records should be considered by the VA examiner to determine whether they provide any further support of the Veteran's claim for service connection. 

Additionally, the Board notes that the Veteran has submitted several supporting statements from fellow service-members who report having worked with the Veteran during her period of active service.  They report that they observed the Veteran wearing wrist braces and exhibiting symptoms of a wrist injury or condition while in service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds these lay statements to be competent, as they report observable evidence and contemporaneous statements by the Veteran.  Furthermore, they go to the Veteran's contention that her current bilateral wrist disability had its onset during active duty and continued after service, and are therefore relevant to the question of her entitlement to service connection for bilateral wrist disability.  The Board finds that these lay statements should be considered and addressed by the VA examiner.

In the Board's prior remand of this matter, it requested that the AOJ attempt to locate additional service personnel records relating to the Veteran's service in the Navy Reserves.  In response to the AOJ's actions, additional personnel records have been added to the claims file.  Consideration of these newly obtained service records may provide information leading to additional relevant medical records.

Accordingly, the Board finds that under these circumstances, a supplemental VA opinion including a complete, clearly stated rationale, based on full consideration of the Veteran's service personnel and medical records, her statements and assertions as to her wrist disability, and the supporting statements of fellow service members submitted on her behalf is warranted and would be helpful in resolving the claim for service connection for a bilateral wrist disability.  See 38 U.S.C.A. § 5103A (West 2014);  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or non-VA medical records pertaining to the claim on appeal, and therefore obtain any identified records with any needed authorization from the Veteran.

2.  Review the Veteran's Reserve personnel records for any information pertinent to this claim, to include any information that might be relevant to medical evaluation and/or adjudication, including duty assignments, limitations or treatment records related to the Veteran's bilateral wrist disability.  If additional development is required in order to pursue previously unsecured medical or personnel records, the AOJ should complete such development prior to obtaining further opinion in connection with this claim, and ensure that all due process requirements are met and the record is complete.

3.  After any additional records are associated with the claims file, forward the entire claims file to the examiner who prepared the August 2016 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for an additional VA examination, by a medical doctor with the appropriate expertise, to obtain answers to the specific question posed below.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner should note that review in the report. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale. 

The examiner should provide an opinion as to whether, when accepting the Veteran's contentions of onset and continuity of wrist symptoms during service and the supportive statements of fellow service members ("buddy statements"), it is at least as likely as not (50 percent or greater probability) that any currently diagnosed wrist disability had its onset in, or is etiologically related to service.

The examiner shall consider and address the Veteran's statements regarding her bilateral wrist condition, private treatment records, service treatment records, including the March 2006 report of medical history, which identified CTS, currently asymptomatic, not considered disabling, as well as newly-submitted lay statements dated November 2016, submitted on behalf of the Veteran.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

4.  After ensuring compliance with the remand instructions above, reajudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




